Title: Thomas S. Hinde to James Madison, 20 August 1832
From: Hinde, Thomas S.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Urbana, Champaign County, Ohio,
                                
                                Augt 20th. 1832.
                            
                        
                        While engaged in the bustle of life, occasionally, a serious thought would pass my mind, respecting the
                            fathers of our Country. Mr Adams Mr Jefferson and Mr Monroe having taken their departure from the present State of being
                            on the fourth
                            of July; I queried in my own mind, whether we should not hear of your departure on the same
                            day: but the 4th of July is past & I trust that you are yet alive and in the injoyment of health.
                        To one of your years, the pressure of public concerns, or a burdensome correspondence with friends must
                            become Oppressive; but I thought in the Simplicity, as well as in the Sincerity of my own heart, that an Occasional
                            Epistle from a friend even from the Solitary grove of a wilderness, is often well calculated to
                            cheer the mind, and to turn the thoughts, into other channels for reflection; and some times has the happy effect in
                            fixing the attention on another and a better state of existence, which awaits the virtuous beyond the tomb.
                        Impelled by a sense of kindness received at your hands on a former occasion, I seized my pen to avail myself
                            of a leisure hour, and if my humble effusion can in any way Solace you in your declining hours, I will feel myself
                            abundantly remunerated.
                        When an humble country boy, & I first approached the metropolis of Kentucky, my first acquaintances
                            were all old men; they are all gone. In this group, I had insensibly caught the feelings of old
                            men, & from that period to the present time, such have been my most intimate friends and associates in life: and
                            now at the age of 47—I feel as tho’ I were 94 years old, and one of the fathers of the West.
                            On leaving Kentucky, I became attached to the Church, which was a Phenominon (for a youth) in my day; and old men and old women again became my associates; these have pretty
                            genirally departed, and I begin to feel, as I suppose you feel, as if you were about to be left alone in the Earth!
                        In the circle of my friends, in my early day, were the old Judges of the appellate and Federal Courts, and
                            the bar; together with those in years Contending for popular favor: among the latter, was my highly isteemed and venerable
                            friend the late Governor Greenup. Many years had rolled away, (when addressing him by letter) after my residence in Ohio,
                            I thought of winding up the Subject of business & directing his attention to another and a better World! I had no
                            conception as to the result until after his death. His son informed, that he had been long afflicted with the rheumatism,
                            unable to lie down, he had for months only rested his head on the table, while sitting in his chair to obtain repose! He
                            read the Conclusion of the letter, winding up in Substance like that of the "whole matter" by the inspired Preacher Only "fear God and keep his
                            Commandments, for this is the whole duty of Man!" The very humble Epistle Continued before him, he would read until often
                            bathed in tears! It is a mistaken view, which is too often taken by the Christian World, that all those who are called to
                            the discharge of high and Elevated Stations, totally disregard our holy religion and take no delight in the Service of
                            God: But this bigotted error, is vanishing very fast from the human mind. No Station in life can excuse any human being
                            from the proper observance of religious duties, & the Obligations to our maker. Beating about amidst the most
                            conflicting Events in my day, I have felt in an humbler Sphere, this the great and only well founded Source of all my
                            Comforts and enjoyments.
                        Having for so long a period, had your attention called to the affairs of our nation, and to the Concerns of
                            other nations, it really appears to me, that at this juncture, when you are waked up to see what events surround us, What
                            revolutions are going through the world, and the unsettled State of all human affairs, that
                            either one or the other of the alternatives Strike the mind—That the present is an age of wonders, when it would appear,
                            that the almighty was about to take in hand to rectify the affairs of an unhappy and wicked world, and bring about a
                            different State of being; or if such Calamities are like to Continue, that a feeling Some how indiscribable it may be
                            takes hold of the mind, & creates a desire to "depart" and be with those who rest in
                            Peace!
                        At no period of the world, has the believer in divine revelation, been permitted to view Such Signal and
                            general displays of mercy mingled with Judgment. At no period of the
                            world have religion and liberty so triumphed—And holding on (though with a trembling hand) yet without doubt, as to the steadfastness of the Promises of the most high—I think we can in some degree take Isaiahs (the prophets) view and look down the
                            Vistas of time and rejoice, that those blessings for which you Sir, in your youthful days, even down to old age (with your
                            Compatriots) laboured to secure will not be lost amidst the Convulsions of nations, but will be ultimately Secured to all
                            "nations peoples kindred & tongues!" And, although, we live in an eventful day—yet Comparing the past with the
                            present, we have abundant reason to rejoice, that all the Events and fluctuating Scenes which do Surround us, are under
                            the Controuling hand of a Wise, Watchful, and Superintending Providence! And if we are not spared to witness the triumphs
                            of religious liberty and law so intended, defined, practiced, and Secured, to all People, yet if
                            we have received another and a better inheritance in realms of light, and be the happy Subjects of the Redeemers Kingdom
                            above, we may be from thence permitted (from the abode of the holy and happy) to view the great blessings under God,
                            through the agency of men, which shall be Showered down upon this our lower world.
                        It is my Constant prayer, that, that Almighty and Gracious Being, who has So Signally brought us thro’ the
                            most perilous Scenes and raised us a distinguished People, and a great Powerful and enlightened nation, would in mercy
                            Continue to us and to our posterity, the blessings which we now enjoy; and enable us to hold on to our present
                            attainments, that we may still Continue to be a beacon to others, and ready to make further &
                            other advances toward Securing other and greater blessings & privileges which a change of state of existence under
                            still more blessed dispensations of Grace may manifest to fallen man.
                        In remembering those blessings and privleges as a member of the nation, my mind is often drawn to the
                            agents, through whom those temporal blessings we enjoy were obtained, and not long Since, I found myself on a visit and
                                Soliloquizing at Washington and Franklins tombs—Permit me once more to add, after my best
                            respects to your Companion if alive, that your last days I trust will prove your best days & such is the Prayer of
                            your unworthy Correspondent—
                        
                            
                                Thomas: S: Hinde
                            
                        
                    